Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 1 of 16 PAGEID #: 1051




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 KELSEA D. WIGGINS, et al.,

                       Plaintiffs,

                                                     Civil Action 2:19-cv-3223
        v.                                           Judge Edmund A. Sargus
                                                     Magistrate Judge Kimberly A. Jolson
 BANK OF AMERICA, N.A., et al.,

                       Defendants.


                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Compel Discovery and for Award

of Costs and Fees (Doc. 77), Defendants’ Motion to Seal (Doc. 86), and Plaintiff’s Motion to Seal

(Doc. 90). Plaintiff’s Motion to Compel (Doc. 77) is GRANTED in part and DENIED in part.

The parties’ Motions to Seal (Docs. 86, 90) are DENIED.

   I.        BACKGROUND

        The Court has previously summarized the background of this case. (See Doc. 74 at 1–3).

Relevant here, Plaintiff challenges Defendants’ policy of assessing overdraft fees, particularly for

transactions of $1.00 or less, prior to November 2018. Plaintiff filed this putative class action,

bringing a number of contract and quasi-contract claims against Defendants related to Defendants’

overdraft policies and procedures. (See generally Doc. 1).

        In discovery, Plaintiff served Defendants with a number of discovery requests, including

two Requests for Production (“RFP”) that are now the subject of this Motion:

        10. All Documents concerning Bank of America’s policies and/or practices
        affecting personal deposit account holders in Ohio with regard to the assessment of
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 2 of 16 PAGEID #: 1052




       overdraft fees resulting from debits of $1.00 or less to; and

       11. All Documents concerning Bank of America’s policies and/or practices
       affecting personal deposit account holders in Ohio with regard to the assessment of
       overdraft fees resulting from transactions initiated by merchants for the purpose of
       verifying the existence and/or ownership of a Bank of America deposit account.

(Doc. 78-1 at 8). In response to Plaintiff’s interrogatories, Defendants identified a series of events

that, according to Plaintiff, are essential to understanding Defendants’ policies and procedures

regarding the assessment of overdraft fees resulting from transactions less than $1.00. And

Defendants identified 33 individuals who were involved in the decision-making process with

respect to those policies and procedures.

       Defendants subsequently produced a limited number of documents regarding that decision-

making process from Documentum, which it represents is a repository of electronically stored

information (“ESI”). Documentum purportedly contains ESI from Defendants’ committees that

considered various policies and procedures related to the assessment of overdraft fees resulting

from transactions less than $1.00. Plaintiff was frustrated by what she perceived as a limited

production from Documentum, leading to a request for a conference with the Court.

       Shortly before that conference, according to Plaintiff, Defendants offered to interview

some of the individuals identified in their interrogatory responses and conduct custodial searches

outside of Documentum for documents potentially responsive to RFPs 10 and 11. After a

conference with the Court, the parties met and conferred and appeared to reach an agreement

resolving this dispute. Not surprisingly, given the tenor of this litigation so far, the tentative

agreement fell apart, leading to the instant motion practice.

       Plaintiff maintains that non-privileged documents responsive to RFPs 10 and 11 are highly

relevant and that Defendants have failed to conduct a diligent search outside of Documentum for

documents responsive to these requests. (See generally Docs. 77, 88). Defendants assert that

                                                  2
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 3 of 16 PAGEID #: 1053




Plaintiff is estopped from claiming the documents in question are relevant and that those

documents are, in fact, irrelevant. (See generally Doc. 87). The Motion is fully briefed and ripe

for resolution.

   II.        MOTION TO COMPEL

         A.       Standard of Review

         Rule 26(b) of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Rule 37 permits a discovering party to file a motion for an

order compelling discovery if another party fails to respond to discovery requests, provided that

the motion to compel includes a certification that the movant has in good faith conferred or

attempted to confer with the party failing to respond to the requests. Fed. R. Civ. P. 37(a). And it

allows for a motion to compel discovery when a party fails to answer interrogatories submitted

under Rule 33 or to provide proper responses to requests for production of documents under Rule

34. See Fed. R. Civ. P. 37(a)(1), (3).

         “The proponent of a motion to compel discovery bears the initial burden of proving that

the information sought is relevant.” Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302

(S.D. Ohio 2010) (citation omitted). “Relevant evidence” is evidence that “has any tendency to

make a fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. “While relevancy is broad, ‘district

courts have discretion to limit the scope of discovery [when] the information sought is overly broad

or would prove unduly burdensome to produce.’” Plain Local Sch. Dist. Bd. of Educ. v. DeWine,

335 F.R.D. 115, 119 (N.D. Ohio 2020) (alteration in original) (quoting Surles ex rel. Johnson v.

Greyhound, Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). At base, “the scope of discovery is



                                                 3
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 4 of 16 PAGEID #: 1054




within the sound discretion of the trial court.” Stumph v. Spring View Physician Practices, LLC,

No. 3:19-CV-00053-LLK, 2020 WL 68587, at *2 (W.D. Ky. Jan. 7, 2020) (quotation marks and

citations omitted).

       B.      Discussion

       The Court first addresses Defendants’ preliminary argument that Plaintiff is estopped from

arguing that the requested information is relevant. It then turns to the merits of Plaintiff’s

relevancy arguments.

               1. Estoppel

       Defendants contend that Plaintiff’s relevancy argument “is clearly inconsistent with the

position it took in opposing the Bank’s motion to dismiss on preemption grounds, and the Court

adopted that position in declining to dismiss all of Plaintiff’s claims.” (Doc. 87 at 6). According

to them, the prejudice “is clear” because “Plaintiff now demands discovery on grounds that the

Court recognized would require dismissal of the case, and the case proceeds only because the Court

accepted her earlier position that this case was not about the commercial reasonableness of the

amount of the overdraft fee.” (Id. at 7).

       “The doctrine of judicial estoppel bars a party from (1) asserting a position that is contrary

to one that the party has asserted under oath in a prior proceeding, where (2) the prior court adopted

the contrary position either as a preliminary matter or as part of a final disposition.” Audio

Technica U.S., Inc. v. United States, 963 F.3d 569, 575 (6th Cir. 2020) (citations and internal

quotations omitted). “The purpose of the doctrine is to protect the integrity of the judiciary by

preventing a party from convincing two different courts of contradictory positions, which would

mean that one of those two courts was deceived.” Id. (citation omitted). “For this reason, courts

will typically apply judicial estoppel only where ‘the party has succeeded in persuading a court to



                                                  4
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 5 of 16 PAGEID #: 1055




accept that party’s earlier position, so that judicial acceptance of an inconsistent position in a later

proceeding would create ‘the perception that either the first or the second court was misled.’” Id.

(quoting New Hampshire v. Maine, 532 U.S. 742, 750 (2001)).

       “Judicial estoppel must be applied with caution to avoid impinging on the truth-seeking

function of the court because the doctrine precludes a contradictory position without examining

the truth of either statement.” Audio Technica U.S., 963 F.3d at 575 (citation and internal

quotations omitted). “Therefore, the doctrine only applies when the positions at issue are clearly

contradictory, and the estopped party’s conduct involves more than mistake or inadvertence.” Id.

(internal citations and quotations omitted).

       Having reviewed Plaintiff’s briefing on its Motion to Dismiss and the District Judge’s

Opinion and Order, the Undersigned does not find that Plaintiff’s positions are “clearly

contradictory,” id. Before the District Judge, Plaintiff argued that she was “not ask[ing] the court

to tell the banks how to exercise their discretion, but simply that the such exercise of discretion

[sic] must be carried out as contemplated by the covenant of good faith and fair dealing and related

state law duties.” (Doc. 19 at 17). And that still appears to be consistent with the position that

Plaintiff relies on now. (See generally Doc. 77).

       Defendants, however, emphasize that, “Plaintiff now explains the relevance of the disputed

discovery entirely in terms questioning the Bank’s discretion with an eye to the amount of the fee.”

(Doc. 87 at 7).     The Court reads Plaintiff’s argument differently.         According to Plaintiff,

information related to the RFPs in question goes to “BANA’s lack of disclosure, the ambiguous

and deceptive nature of the relevant contracts, the oppressive and commercially unreasonable

terms in the relevant contracts, and the fact that the overdraft fees were not reasonably related to

the costs associated with covering the overdraft.” (Doc. 77 at 15). As a result, the Court sees little,



                                                   5
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 6 of 16 PAGEID #: 1056




if any, contradiction between Plaintiff’s prior and current positions. Applying judicial estoppel

here is, therefore, inappropriate. Audio Technica U.S., 963 F.3d at 575.

                  2. Relevancy

         The District Judge’s Opinion made clear that at least two claims survived Defendants’

earlier Motion to Dismiss: a claim for declaratory judgment based on unconscionability and, in the

alternative, an unjust enrichment claim. (Doc. 74 at 33–37; id., 39–40). The Court now considers

whether the information requested is relevant to those claims.

         Assuming for the sake of argument that the requested discovery is irrelevant to Plaintiff’s

unconscionability claim, 1 the Court has little trouble finding that it is relevant to her unjust

enrichment claim. “Under Ohio law, unjust enrichment occurs ‘when a party retains money or

benefits which in justice and equity belong to another.’” Cook v. Ohio Nat’l Life Ins. Co., 961 F.3d

850, 858 (6th Cir. 2020) (quoting Liberty Mut. Ins. Co. v. Indus. Comm’n of Ohio, 532 N.E.2d

124, 125 (Ohio 1988)). “To succeed on an unjust enrichment claim under Ohio law, a plaintiff

must prove three elements: ‘(1) a benefit conferred by a plaintiff upon a defendant; (2) knowledge

by the defendant of the benefit; and (3) retention of the benefit by the defendant under

circumstances where it would be unjust to do so without payment.’” Cook, 961 F.3d at 858



         1
           Case law suggests that a defendant’s knowledge is, in fact, relevant to an unconscionability claim. See
Hayes v. Oakridge Home, 908 N.E.2d 408, 413 (Ohio 2009) (quoting Taylor Bldg. Corp. of Am. v. Benfield, 884
N.E.2d 12, 22 (Ohio 2008)) (“Additional factors that may contribute to a finding of procedural unconscionability
include the following: ‘belief by the stronger party that there is no reasonable probability that the weaker party will
fully perform the contract; knowledge of the stronger party that the weaker party will be unable to receive substantial
benefits from the contract; knowledge of the stronger party that the weaker party is unable reasonably to protect his
interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the
agreement, or similar factors.’”); accord 17 Ohio Jur. 3d Contracts § 84 (3rd ed. 2020) (footnotes omitted) (“A
determination of whether a contract is unconscionable is an issue of law. A factual inquiry into the particular
circumstances of the transaction in question thus is required. Such a determination is a fact-sensitive question that
requires a case-by-case review of the circumstances surrounding the agreement; whether a meaningful choice is
present in a particular case can only be determined by considering all the circumstances surrounding the transaction,
with findings on procedural unconscionability considered in tandem with the analysis on substantive
unconscionability.”).


                                                            6
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 7 of 16 PAGEID #: 1057




(quoting Hambleton v. R.G. Barry Corp., 465 N.E.2d 1298, 1302 (Ohio 1984)).

       “[W]hether it was unjust to permit a defendant to retain a benefit conferred upon it by the

plaintiff” depends on “‘the sum of the circumstances, as well as the equities involved in the case.’”

Cleveland C. Catholic High Sch. v. Mills, 125 N.E.3d 328, 341 (Ohio Ct. App. 2018) (quoting

United States Health Practices, Inc. v. Blake, No. 00AP-1002, 2001 WL 277291, *3 (Ohio Ct.

App. Mar. 22, 2001)); see also Mills, 125 N.E.3d at 341–42 (considering “the totality of the

circumstances and equities involved in the case” when analyzing an unjust enrichment claim).

Although “Ohio law contains no requirement that a party have acted improperly for an action based

upon quasi-contract to succeed, F.D.I.C. v. Jeff Miller Stables, 573 F.3d 289, 295 (6th Cir. 2009)

(citing Reisenfeld & Co. v. Network Group, Inc., 277 F.3d 856, 860 (6th Cir. 2002)), courts

regularly consider parties’ knowledge and intent when analyzing unjust enrichment claims, see,

e.g., Mills, 125 N.E.3d at 341–42 (analyzing parties’ respective knowledge regarding school

voucher program and reversing district court’s decision granting plaintiff summary judgment on

its unjust enrichment based on defendant’s failure to pay tuition); First Natl. Bank of Omaha v.

iBeam Sols., L.L.C., 61 N.E.3d 740, 760–61 (Ohio Ct. App. 2016) (affirming unjust enrichment

judgment based on defendant’s fraudulent conduct).

       “Defining a given situation as either just or unjust is subjective.” Reisenfeld & Co.,

277 F.3d at 860. And the subjective nature of that determination requires courts to consider “the

totality of the circumstances and equities involved in the case.” Mills, 125 N.E.3d at 341–42.

Information regarding Defendants’ decision-making with respect to its overdraft policies and

procedures is, therefore, relevant to that analysis here. It may demonstrate that Defendants

believed their overdraft policy to be consistent with industry standards and commercially

reasonable. Or it could show that Defendants’ overdraft policy was motivated by profit and



                                                 7
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 8 of 16 PAGEID #: 1058




knowledge that the average consumer was unable to understand that policy. Either of those pieces

of information would be relevant to Plaintiff’s unjust enrichment claim and the Court’s analysis

of the same.

       Defendants offer several arguments in response. According to them, unjust enrichment is

an objective test. (Doc. 87 at 9 (citing with Wayne Mut. Ins. Co. v. McNabb, 45 N.E.3d 1081,

1083–84 (Ohio Ct. App. 2016))). The Court in McNabb recognized that “[n]either negligence nor

unjust enrichment requires intent.” 45 N.E.3d at 1084. But, as explained above, just because

unjust enrichment does not require intent does not mean that intent is irrelevant.

       Next, Defendants argue that policies under which Plaintiff was not charged an overdraft

fee are irrelevant. (Doc. 87 at 9–10). The Court disagrees. So long as the documents in question

relate to policies and procedures that permitted Defendants to assess an overdraft fee for

transactions less than $1.00, they may, and likely do, contain relevant information regarding

Defendants’ knowledge and intent regarding the overdraft fee assessed to Plaintiff. The same is

true with respect to documents regarding Defendants’ policy not to assess overdraft fees on

transactions of $1.00 or less.

       Defendants further contend that documents not considered by their decision-making

committee are irrelevant. According to them, they have produced “documents known to the

Bank’s decisionmaking bodies,” and “what individual employees knew or could have known based

on the documents available to them” are irrelevant. (Doc. 87 at 11; see also id. (“Undoubtedly,

overdraft fees were discussed between and among Bank of America employees. But no

communication that these individuals had among themselves, or with others at the Bank,

concerning overdraft fees generally is relevant to any contested issue or to the subject matter of

Plaintiff’s claims. Unlike a securities fraud or adverse employment action case, where who knew



                                                 8
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 9 of 16 PAGEID #: 1059




what and when matters, this case is about the actions of the Bank in its corporate capacity, not the

decisions of individual employees, so the documents of individual Bank employees have no

relevance here.”)). This would be a strong argument if case law supported it. But Defendants cite

none, and the Court has not found any authority for this contention. Common sense suggests that

individual employees will have knowledge of Defendants’ policies and procedures regarding the

relevant overdraft fee and Defendants’ motivation for formulating the same. That information is

relevant to Plaintiff’s unjust enrichment claim.

       Finally, Defendants assert that they are not required to produce the documents in question

because the parties’ stipulated ESI Protocol does not require them to do so. (Doc. 87 at 10–

11 (citing Doc. 47, ¶ 3(c))). The Protocol provides:

       Except upon a showing of good cause, where a discovery request seeks information
       that is contained in a system of record, the producing party may search only that
       system of record. A system of record for purposes of this Order is the source of
       data for a given piece of information that is authoritative with respect to the
       producing party’s business processes.

(Doc. 47, ¶ 3(c)). According to Defendants, they have produced all relevant documents from their

system of record, Documentum, and, therefore, they do not need to conduct any additional

searches. (See Doc. 87 at 10–11).

       There are two problems with this argument. First, Defendants have not provided a

substantive explanation of Documentum or any evidence from which the Court could conclude

that it is, in fact, the system of record for the relevant information. Moreover, Defendants appear

to suggest that Documentum is the system of record for documents actually submitted to the

relevant committee. (Doc. 87 at 3). But the Court has found that Plaintiff is entitled to more than

just the documents submitted to the relevant committee.

       Second, even assuming that Documentum was the system of record for the information that



                                                   9
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 10 of 16 PAGEID #: 1060




the Court finds relevant, a party can be compelled to search sources other than the system of record

upon a showing of good cause. (Doc. 47, ¶ 3(c)). Given Defendants’ limited production from

Documentum regarding RFPs 10 and 11, the Court finds that good cause exists to authorize a

reasonable search outside of Documentum for relevant information.

       In sum, the Court finds that documents responsive to Plaintiff’s RFP 10 and 11 are, at a

minimum, relevant to her unjust enrichment claim. Defendants are, therefore, obligated to conduct

a reasonable search for that information. The parties are ORDERED to meet and confer on the

scope of that reasonable search. The Court expects both parties be reasonable in their respective

demands regarding this search.

       3. Costs and Fees

       Plaintiff seeks an order compelling Defendants to conduct a reasonable search for

documents responsive to RFPs 10 and 11 and to pay reasonable attorneys’ fees “incurred as a result

of BANA’s violations of the Federal Rules and the Discovery Order, including but limited to fees

incurred in bringing this motion.” (Doc. 77 at 5).

       Although “[t]his Motion concerns BANA’s failure to conduct a diligent search for

documents responsive to” RFPs 10 and 11, (Doc. 77 at 3), Plaintiff devotes most of her briefs to

cataloguing Defendants’ alleged violations of the Federal Rules and the Court’s Discovery Order,

(see generally Docs. 77, 88). While that provides relevant factual context for her Motion to

Compel, it does not justify an award of attorneys’ fees and costs for those alleged violations

unrelated to Defendants’ refusal to produce documents responsive to RFPs 10 and 11. To the

extent Plaintiff wishes to request attorneys’ fees for violations related to Defendants’ alleged

breach of the Discovery Order and alleged failure to comply with the Federal Rule’s disclosure

requirements, Plaintiff is required to file a separate motion.



                                                 10
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 11 of 16 PAGEID #: 1061




          Further, Plaintiff’s request for fees and costs related to the instant Motion are DENIED

because, as Defendants note, (Doc. 87 at 13), she provides little, if any, justification for that

request. Even if the Court were inclined to make that argument for Plaintiff, on the mixed record

before the Court, it cannot conclude that Defendants’ opposition was not substantially justified.

Indeed, the only thing that is clear from that mixed record is the parties’ inability to work together

in a civil manner.

                 4. The parties’ obligation to work together in good faith

          Now would be a good time for the parties to consider their conduct in litigating this case

so far.     The “Local Rules are designed to make litigation in this District Court efficient,

manageable, and predictable.” S.D. Ohio Civ. R., Introductory Statement on Civility.

          Rather than devising additional Local Rules that attempt to mandate civility and
          professionalism, the Judges of this District have concluded that this Statement on
          Civility is the most appropriate way to emphasize for our bar and for litigants who
          come before this Court the ideals that ought to guide behavior for all those
          appearing in the Southern District of Ohio. Every lawyer, litigant, and Judge is
          entitled to expect, and should be accorded, the courtesy and respect described in
          this Statement.

          1. Common courtesy. In everyday life most people accord each other common
          courtesies. Ordinarily these include: politeness in conversation, respect for others’
          time and schedules, and an attitude of cooperation and truthfulness. Involvement in
          the legal system does not diminish the desirability of such conduct. An opposing
          litigant, a lawyer who represents that litigant, or a Judge who decides an issue has
          not thereby forfeited the right to be treated with common courtesy.

          2. Respect for the profession. One of a lawyer’s foremost obligations is to serve his
          or her client’s interests zealously within the bounds of the law. Yet, this is not a
          blanket excuse for disrespectful or obstructionist behavior. Such conduct reinforces
          the public’s negative perception of the legal profession. Lawyers who practice the
          art of making life difficult— who shade the truth, are deliberately uncooperative in
          the discovery or trial preparation process, take extreme or marginally defensible
          legal positions, or deliberately make litigation more expensive or time
          consuming—bring disrepute on the legal profession and harm the reputation of this
          Court’s bar in the community. Lawyers engaging in such conduct and litigants who
          encourage or tolerate it undermine immeasurably their own standing with the Court.



                                                   11
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 12 of 16 PAGEID #: 1062




        3. Respect for the legal system. Those who have chosen to practice law as a
        profession have sworn to uphold a legal system that offers all people a fair and just
        way to resolve disputes. Inappropriate behavior—treating litigation as a “game” in
        which the party with the most overtly aggressive lawyer might prevail regardless
        of the merits of the case, or casting aspersions on the fairness or integrity of
        decisions by Judges or juries when there is no legitimate basis to do so—brings
        disrespect upon the legal system as a whole. We acknowledge that Judges and court
        staff who are noticeably impatient, impolite, or disrespectful to lawyers and
        litigants can cause the same undesirable effect. Lawyers and the Judges and court
        personnel of this District Court should all conduct themselves in ways that do not
        impugn the integrity and dignity of this Court.

Id.
        Based on the course of this litigation to date, the parties and their counsel have violated the

spirit, if not the letter, of that Statement. The Court has done its best to assist the parties in

resolving their disputes and to encourage them to work together in good faith, but its efforts to do

so have proved ineffective. So now it is time to change the spirit in which this matter is being

litigated.

        For any future discovery disputes, the Court will consider imposing Rule 37(b) sanctions

against the losing party, in addition to any other award of fees and costs that are available under

the Federal Rules. Both sides believe that the other’s conduct is responsible for the discovery

disputes in this matter. And the Court has little doubt that counsel for both sides believe that it is

the other side who will likely be sanctioned in any future discovery dispute. Because litigation is

adversarial and the record is rarely one-sided, the more likely outcome is that both parties and/or

their counsel will be sanctioned. The parties and counsel would do well to consider this as they

continue with discovery.

        Further, at all future telephonic conferences regarding a discovery dispute, local counsel

will be required to participate and certify to the Court that the party they represent has met and

conferred in good faith and attempted to resolve the relevant dispute consistent with the Local

Rule’s Statement on Civility. Finally, if these measures are unsuccessful in changing the parties’

                                                  12
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 13 of 16 PAGEID #: 1063




conduct in this matter, the Court will order that client representatives be required to participate in

any such telephonic conference as well.

           The Court looks forward to working with the parties and counsel in a civil manner moving

forward.

    III.      MOTIONS TO SEAL

           This matter is also before the Court on Defendants’ Motion to Seal (Doc. 86) and Plaintiff’s

Motion to Seal (Doc. 90). Defendants seek to seal the unredacted version of Plaintiff’s Motion to

Compel Discovery and for Award of Costs and Fees and a number of exhibits attached thereto.

Plaintiff seeks to seal Exhibits A and B to the Second Declaration of Henry J. Kelston.

           In support of her Motion to Compel (Doc. 77), Plaintiff included information from

documents produced by Defendants in discovery that are marked “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL” under the parties’ Protective Order. Both parties assert that this

information and the documents containing it are trade secrets.

           Courts distinguish between limiting public disclosure of information during discovery

versus the adjudicative stage of a case. See Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan,

825 F.3d 299, 305 (6th Cir. 2016). “The line between these two stages, discovery and adjudicative,

is crossed when the parties place material in the court record.” Id. (citing Baxter Int’l, Inc. v.

Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002)). “Unlike information merely exchanged between

the parties, ‘[t]he public has a strong interest in obtaining the information contained in the court

record.’” Shane Grp., 825 F.3d at 305 (quoting Brown & Williamson Tobacco Corp. v. F.T.C.,

710 F.2d 1165, 1180 (6th Cir. 1983)). For this reason, the moving party has a “heavy” burden of

overcoming a “‘strong presumption in favor of openness’ as to court records.” Shane Grp., 825

F.3d at 305 (quoting Brown & Williamson, 710 F.2d at 1179); see also Shane Grp., 825 F.3d at



                                                   13
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 14 of 16 PAGEID #: 1064




305 (“Only the most compelling reasons can justify non-disclosure of judicial records.” (quotation

omitted)).

       “[I]n civil litigation, only trade secrets, information covered by a recognized privilege

(such as the attorney-client privilege), and information required by statute to be maintained in

confidence (such as the name of a minor victim of a sexual assault), is typically enough to

overcome the presumption of access.” Shane Grp., 825 F.3d at 308 (citation and quotations

omitted). “[T]he seal itself must be narrowly tailored to serve” the reason for sealing, which

requires the moving party to “analyze in detail, document by document, the propriety of secrecy,

providing reasons and legal citations.” Id. at 305–06 (quotation omitted). Ultimately, the movant

must show that “disclosure will work a clearly defined and serious injury … And in delineating

the injury to be prevented, specificity is essential.” Id. at 307–08 (internal citations and quotations

omitted). Similarly, the court “that chooses to seal court records must set forth specific findings

and conclusions which justify nondisclosure.” Id. at 306 (quotation omitted).

       Both parties offer conclusory representations that the relevant information and related

documents are trade secrets. If that is true, and if the public interest does not outweigh the

compelling interest in viewing them, sealing is appropriate. The parties, however, have not

demonstrated as much here.

       First, in moving to seal the relevant information and documents, the parties have not

“analyze[d] in detail, document by document, the propriety of secrecy, providing reasons and legal

citations,” Shane Grp., 825 F.3d at 305–06 (quotation omitted). This alone is sufficient grounds

for denying the Motion to Seal.




                                                  14
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 15 of 16 PAGEID #: 1065




        Second, state law defines whether something is a trade secret, and neither party makes any

effort to consider it here. In Ohio, courts consider six factors in determining whether information

constitutes a trade secret:

        (1) the extent to which the information is known outside the business; (2) the extent
        to which it is known to those inside the business, i.e., by the employees; (3) the
        precautions taken by the holder of the trade secret to guard the secrecy of the
        information; (4) the savings effected and the value to the holder in having the
        information as against competitors; (5) the amount of effort or money expended in
        obtaining and developing the information; and (6) the amount of time and expense
        it would take for others to acquire and duplicate the information.

Handel’s Enter., Inc. v. Schulenburg, 765 F. App’x 117, 122 (6th Cir. 2019) (citing Heartland

Home Fin., Inc. v. Allied Home Mortg. Capital Corp., 258 F. App’x 860, 861–62 (6th Cir. 2008)).

Because the parties do not address these factors or submit any evidence relevant to them, they have

failed to demonstrate that the information in question is, in fact, a trade secret. The Court cannot

find that there is a compelling interest in redacting that information as a result.

        Finally, the Court is obligated to consider whether the public interest weighs against sealing

or redacting the information in question. See Kondash v. Kia Motors Am., Inc., 767 F. App’x 635,

637 (6th Cir. 2019) (citing Shane Grp., 825 F.3d at 305) (holding that, even “[w]here a party can

show a compelling reason for sealing, the party must [still] show why those reasons outweigh the

public interest in access to those records and that the seal is narrowly tailored to serve that reason”).

“[T]he greater the public interest in the litigation’s subject matter, the greater the showing

necessary to overcome the presumption of access. Shane Grp., Inc., 825 F.3d at 305 (citation

omitted). Indeed, in class actions, like this case, “the standards for denying public access to the

record should be applied ... with particular strictness.” Id. (citation, internal quotations, and

alterations omitted). That strict standard weighs against sealing the information in question here.




                                                   15
Case: 2:19-cv-03223-EAS-KAJ Doc #: 93 Filed: 11/04/20 Page: 16 of 16 PAGEID #: 1066




          At base, the parties have not overcome the “‘strong presumption in favor of openness’ as

to court records.” Id. (quoting Brown & Williamson, 710 F.2d at 1179). Their Motions to Seal

will be denied as a result.

    IV.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion (Doc. 77) is GRANTED in part and

DENIED in part. The parties’ Motions to Seal (Doc. 86, 90) are DENIED.

          IT IS SO ORDERED.



Date: November 4, 2020                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 16
